DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 20-30, drawn to a hand-held power tool.
II. Claims 31-34, and claims 35-39, drawn to a method of manufacturing a hand-held power tool.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, it would appear that the manufacturing method described in Invention II consists of merely assembling the parts of the subject tool.  In fact, there are no tools or materials described in the claims other than the parts of the .  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Without Restriction, the Examiner would be required to search additional classes, additional text, and additional types of inventions, specifically the fact that one group of claims is for a device while the other group is a method of manufacturing.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

This application contains claims directed to the following patentably distinct species – it should be noted that Figures 1-4 appear to be generic to all of the species. This is exemplified by paragraph’s [0010-0024], which explicitly states that each of the Figures “may be used with the power tool of FIG. 1”;

Examiner’s note- As disclosed in the specification, Figures 1-4 form the generic base from which all of the other species derive.  As such, they should be considered as part of each of the species.

Species 1 - the Species embodied by Figures 5-8;
Species 2 - the Species embodied by Figure 9;
Species 3 - the Species embodied by Figure 10;
Species 4 - the Species embodied by Figure 11;
Species 5 - the Species embodied by Figures 12-15;

The species are independent or distinct because each of the species represents a differing assemblage of parts, with the different parts having different shapes, sizes, and other differing features.  It should also be noted that the specification explicitly details that these different figures represent different embodiments.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 20 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the Examiner would be required to search additional classes, additional text, and additional types of inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation on 11/18/2021 with attorney Kevin West, a provisional election was made without traverse.  Affirmation of this election must be made by applicant in replying to this Office action.

Applicant’s election without traverse of invention 1 (claims 20-30), and species 5 (figures 12-15), in the reply filed on 11/18/2021 during a telephone interview with Attorney Kevin West is acknowledged.

Claims 31-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021 during a telephone interview with Kevin West.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, (US 2013/0075121) in view of Anthony, (US 5,269,733).

Regarding claim 20, Nakamura discloses; a hand-held power tool comprising: 

A housing (Fig. 1, housing 6) supporting a motive source (Fig. 1, motor 3); 

wherein the housing includes a front endbell (Fig. 4, inner cover 21 connected to hammer case 7);

an output shaft (Fig. 3, shaft 4, connecting through various components through until anvil 61) protruding from an output end of the front endbell of the housing; 

wherein the output shaft is functionally coupled to the motive source such that the output shaft rotates in response to activation of the motive source when the motive source is supplied with power ([0056], “A rotating shaft 4 of the motor 3”); 

a front housing (That portion of the housing comprising the front portion of the device.  This is best described as - Fig.1, housing 6, hammer case 7, and further including the inner cover 21) defining an interior space; 

wherein the output shaft is located in the interior space of the front housing (the location of the shaft, within the front housing (and thus located in an interior space) can be clearly seen in Figures 1, 3, and 15); 

a gear set assembly (Fig. 4, planetary gear speed reducing mechanism 20) located in the interior space of the front housing ([0067] “In an inner part of a space defined by the inner cover 21 and the hammer case 7, the planetary gear speed reducing mechanism 20 including the first and second speed reducing mechanism portions and the striking mechanism 50 including hammers 52 and 53 and the anvil 61 are accommodated”);; 

wherein the gear set assembly is configured to transfer rotation from the output shaft to an output spindle ([0010], “a hammer rotated by the motor in a rotating direction “; [0055], “a motor 3 as a driving source to drive an striking mechanism 50 and applies torque and a striking to an anvil 61 as an output shaft to transmit a continuous torque or an intermittent striking force to an end tool such as a driver bit”, see Examiner Illustration 1 below for exact location of spindle.  Further description is detailed in paragraphs [0060-0065]); 

    PNG
    media_image1.png
    335
    574
    media_image1.png
    Greyscale

Examiner Illustration 1
wherein the gear set assembly includes a ring gear (Fig. 4, second ring gear 40) characterized by an annular ring body (Fig. 4, the annular ring body is clearly shown in the Figure) having a plurality of teeth located on the interior periphery (see Examiner Illustration A) of the annular ring body and a surface located on an exterior periphery of the annular ring body opposite the interior periphery (Fig. 6 clearly shows the exterior ring surface of the ring gear.  It is noted that in addition to the flat portions of the ring gear, there exist several projections, protruding ribs 40c and 40d); 

    PNG
    media_image2.png
    368
    407
    media_image2.png
    Greyscale

Examiner Illustration A
wherein the ring gear (Fig. 4, second ring gear 40) surrounds a portion of the output shaft and abuts the front endbell (Fig. 4, inner cover 21 connected to hammer case 7) of the housing; 

wherein the ring gear (Fig. 4, second ring gear 40) is … (see 103 combination below),

into the front endbell  (Fig. 4, inner cover 21 connected to hammer case 7) of the housing such that ring gear is restrained against both axial and rotational movement relative to the front endbell ([0066], “Since the inner cover 21 is attached to the inner part of the trunk portion 6a of the housing 6 so as not to freely rotate, the first ring gear 28 and the second ring gear 40 are fixed to the housing 6 in a non-rotating state.”, [0070], “The second ring gear 40 does not move in the axial direction (forward and backward) relative to the inner cover 21”).

Nakamura does not explicitly disclose: “the ring gear is insert molded into the front endbell of the housing such that ring gear is restrained”.

Anthony discloses the use of the Insert molding manufacturing technique in the construction of a similar device using similar machine parts; (Anthony - Col. 4, line 4, “The gear carrier 50 includes a molded plastic carrier frame 60, and it is a significant aspect of the invention that this carrier frame 60 is insert molded on the drive shaft 5 so as to form an integral construction. More specifically, the carrier frame 60 has a cylindrical shank 61 which is molded around the rear end of the drive shaft 51 so as to completely cover the splines 55 and fill the grooves therebetween as well as the circumferential groove or channel 56, so that when the molded plastic has set, it forms a rigid bond to the drive shaft 51 and is immovable with respect thereto so that the drive shaft 51 and the carrier frame 60 act as a single piece”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing technique of Nakamura (paragraph [0066] discloses that ring gear 40 is “attached” to inner cover 21 so as not to freely rotate) with the Insert Molding technique as taught by Anthony, thereby combining prior art manufacturing techniques in order to achieve a desirable and predictable result.  The benefit of utilizing this technique is that it allows the manufacturer to bond two pieces of machinery together so as to form a single piece with a strong bond betwixt the several parts.  This benefit is described by Anthony; Col. 4, line 12, “when the molded plastic has set, it forms a rigid bond to the drive shaft 51 and is immovable with respect thereto so that the drive shaft 51 and the carrier frame 60 act as a single piece.”.

Regarding claim 21, the modified Nakamura further discloses: the front housing  (Fig.1, housing 6, hammer case 7, and further including the inner cover 21)) is coupled to the ring gear (Fig. 4, second ring gear 40) and the front endbell ([0066], “The inner cover 21 is a member formed integrally with a synthetic resin such as plastic and attached along an inner wall of the housing.”); and wherein the front housing includes a nose piece located adjacent the output spindle (see Examiner Illustration 1 for pictorial representation of the nose piece and its position relative to the spindle).

Regarding claim 22, the modified Nakamura further discloses: the front housing  (Fig.1, housing 6, hammer case 7, and further including the inner cover 21) includes a tapered section (see Examiner Illustration 2) coupled to an inner surface of the housing (Fig. 1, housing 6).

    PNG
    media_image3.png
    345
    657
    media_image3.png
    Greyscale

Examiner Illustration 2
Regarding claim 23 the modified Nakamura further discloses: the front housing (Fig.1, housing 6, hammer case 7, and further including the inner cover 21) includes a flange (Fig. 5, protruding portions 21h) coupled to the surface located on the exterior periphery of the annular ring body opposite the interior periphery thereof ( [0076] “the second ring gear 40 is located in front of the washer 38 in such a way that the protruding portions 21h enter gaps between the plurality of elastic bodies 44 attached to the second ring gear 40.”).

Regarding claim 24 the modified Nakamura further discloses: the ring gear (Fig. 4, second ring gear 40) includes a lip (Fig. 6, wall portion 40b – the Examiner notes that this “lip” portion continues as protruding potion 40c and abutting surfaces 40d) formed at a first end of the ring gear (see Examiner Illustration 3); wherein the first end of the ring gear is coupled to the front endbell (as the entirety of the ring gear 40 is coupled to the front endbell, so too must the lip.  This limitation is more specifically described in paragraph [0078] – “At rear end sides of the protruding portions 40c, abutting surfaces 40d are formed that abut on the stepped portion 21g of the inner cover 21 through the washer 38”); and wherein the lip defines a first opening of the ring gear having a first diameter (as seen in Fig. 6, there is an opening in the ring gear at the end where the lip resides.  The diameter of the opening would be calculated as the diameter at the tips of the teeth).

Regarding claim 25 the modified Nakamura further discloses: the ring gear (Fig. 4, second ring gear 40) includes a second opening (see Examiner Illustration 3) defined at a second end of the ring gear opposite the first end of the ring gear; and wherein the second opening includes a second diameter that is greater than the first diameter (as can be seen in Examiner Illustration 3, the 2nd opening, being devoid of the teeth, has a greater diameter than the first opening, thus meeting the claim limitation). 

    PNG
    media_image4.png
    352
    380
    media_image4.png
    Greyscale

Examiner Illustration 3

Regarding claim 26 the modified Nakamura further discloses: the front endbell  (Fig. 4, inner cover 21 connected to hammer case 7) includes an annular surface (Fig. 5, large inside diameter portion 21i) and a wall  (Fig. 5, stepped portion 21g) extending away from the annular surface; and wherein the wall of the front endbell contacts the lip of the ring gear to restrain the ring gear against axial movement ([0078], “At rear end sides of the protruding portions 40c, abutting surfaces 40d are formed that abut on the stepped portion 21g of the inner cover 21 through the washer 38”).

Regarding claim 27 the modified Nakamura further discloses: The hand-held power tool of claim 26, further comprising: a cam shaft (Figs. 3-4, 8-12, fitting shaft 56b) that is coupled to the ring gear (Fig. 4, second ring gear 40) and the output spindle ([0055], “an anvil 61 as an output shaft”); and wherein the wall of the front endbell  (Fig. 4, inner cover 21 connected to hammer case 7) surrounds a portion of the camshaft such that the front endbell pilots (the term “pilot” is used in an unconventional way in this application.  The Applicant does in fact provide a succinct definition in the specification in order to convey this meaning to the reader.  According to paragraph [0003] of the specification, “In such power tools, it is generally desirable to have the positions of the motor and the gear assembly fixed relative to one another for proper operation of the power tool. It would, therefore, be beneficial to have certain features on the power tool include piloting features to assist assembling certain structures and keep them fixed relative to other structures.”  Extrapolated from this elucidation of the term, the Examiner will define “piloting” as utilizing the geometry and location of one portion of the tool (such as the endbell) in order to both assist during the assembly process (by maintaining location and alignment prior to the installation of more permanent features such as screws) as well as to maintain location and alignment of various features after the tool is assembled. ) the camshaft (in this instance, as the endbell completely surrounds the cam shaft, it can be said to maintain both its location and alignment with the other parts of the device, thus meeting the claim limitation).

Regarding claim 28 the modified Nakamura further discloses: The hand-held power tool of claim 20, wherein the front endbell (Fig. 4, inner cover 21 connected to hammer case 7) includes a first guide bore (Fig. 5, through hole 21a), and the ring gear (Fig. 4, second ring gear 40) includes a second guide bore (Fig. 6, inner bore which gear portion 41 surrounds – plainly put, the hole in the middle of the ring); and wherein the ring gear  (Fig. 4, second ring gear 40) is configured to be secured relative to the housing when the first guide bore is aligned with the second guide bore (Paragraphs [0066-0080] contain numerous discussions regarding the assembly of the ring gear and its location relative to the endbell.   As a singular example, (but not limited to) paragraph [0070], “[0070] Then, the second ring gear 40 forming the second speed reducing mechanism portion is arranged in the inner cover 21. The second ring gear 40 is fixed so as to abut on an annular flat surface part formed in the inner wall of the inner cover 21 through a washer 38 whose outside diameter is formed in a petal shape. The second ring gear 40 does not move in the axial direction (forward and backward) relative to the inner cover 21 and is rotated only by an elastically deformed part of an elastic body 44 and by a minute angle in a rotating direction.”)(Further clarification of this limitation can be clearly seen in Figure 12, which removes most of the extraneous mechanisms and shows the endbell and the ring gear 40 clearly aligned with their central guide bores aligned as well.).

Regarding claim 29 the modified Nakamura further discloses: wherein the second guide bore (Fig. 6, inner bore which gear portion 41 surrounds – plainly put, the hole in the middle of the ring) is formed in the surface located on the exterior periphery (see Examiner Illustration A) of the annular ring body (Fig. 4 clearly shows the teeth on the inner circumference of the ring, thus forming a gear and an annular ring body).

    PNG
    media_image5.png
    368
    407
    media_image5.png
    Greyscale

Examiner Illustration A
Regarding claim 30 the modified Nakamura further discloses: The hand-held power tool of claim 20, wherein the ring gear  (Fig. 4, second ring gear 40) includes a first end coupled to the front endbell ([0070] “Then, the second ring gear 40 forming the second speed reducing mechanism portion is arranged in the inner cover 21. The second ring gear 40 is fixed so as to abut on an annular flat surface part formed in the inner wall of the inner cover 21 through a washer 38 whose outside diameter is formed in a petal shape.”, [0078], “Between the plurality of cavity portions 40a, protruding portions 40c are formed that extend rearward in the axial direction. At rear end sides of the protruding portions 40c, abutting surfaces 40d are formed that abut on the stepped portion 21g of the inner cover 21 through the washer 38.”); wherein the first end of the ring gear includes a first securement feature selected from the group consisting of: at least one raised structure (Fig. 6, protruding portion 40c) and at least one recessed structure (Fig. 6, cavity portion 40a); wherein the front endbell  (Fig. 4, inner cover 21 connected to hammer case 7) includes a second securement feature that is the other of: at least one raised structure (Fig. 5, protruding portion 21h) and at least one recessed structure (Fig. 5, large inside diameter portion 21i); and wherein the second securement feature contacts the first securement feature to restrain the ring gear against axial movement  ([0076], “The recessed portions 38a of the washer 38 are arranged on a stepped portion 21g so as to correspond to the protruding portions 21h. Further, the second ring gear 40 is located in front of the washer 38 in such a way that the protruding portions 21h enter gaps between the plurality of elastic bodies 44 attached to the second ring gear 40. Since a rear end face in the axial direction of the second ring gear 40, which will be described later, abuts on the stepped surface 21g through the washer 38, the second ring gear 40 cannot be moved rearward in the axial direction.” - [0078], “Between the plurality of cavity portions 40a, protruding portions 40c are formed that extend rearward in the axial direction. At rear end sides of the protruding portions 40c, abutting surfaces 40d are formed that abut on the stepped portion 21g of the inner cover 21 through the washer 38.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both Hecht, (US 2012/0132449) and Leong, (2011/0036605) disclose a similar type of device (rotary power tool) that utilizes similar types of alignment features in order to assist with the construction as well as the function of the device.                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731